NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

OWEN D. DENSON, JR., a/k/a HIKIM   )
SHABAZZ,                           )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D17-4262
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 4, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Chris Helinger,
Judge.

Owen D. Denson, Jr., pro se.


PER CURIAM.

              Affirmed.



MORRIS, SLEET, and BADALAMENTI, JJ., Concur.